Hill, C. J.
1. The evidence tending to establish an alibi was weak and inconclusive, and there was no error in not charging the jury specifically on the subject; especially in the absence of a request to give such a charge. Smith v. State, 6 Ga. App. 577 (65 S. E. 300).
2. The ruling of the trial judge in excluding from the evidence testimony offered to impeach a witness on a matter wholly immaterial and irrelevant to the issue was not erroneous.
3. The alleged newly discovered evidence being merely impeaching in character, there was no abuse of discretion in the refusal to grant a new trial on that ground.
4. No error of law appears, and the evidence clearly supports the verdict.

Judgment affirmed.